 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSewell Plastics, Inc. and Glass Bottle Blowers Associ-ation of the United States and Canada, AFL-CIO.Case 11-CA-8438January 11, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEUpon a charge filed on June 27, 1979, and anamended charge filed on July 18, 1979, by GlassBottle Blowers Association of the United States andCanada, AFL-CIO, herein called the Union, and dulyserved on Sewell Plastics, Inc., herein called Respon-dent, the General Counsel of the National LaborRelations Board, by the Regional Director for Region11, issued a complaint on August 7, 1979, againstRespondent, alleging that Respondent had engaged inand was engaging in unfair labor practices affectingcommerce within the meaning of Section 8(a)(5) and(1) and Section 2(6) and (7) of the National LaborRelations Act, as amended. Copies of the charge,complaint, and notice of hearing before an administra-tive law judge were duly served on the parties to thisproceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on May 4, 1979,following a Board election in Case I l-RD-265 theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commencingon or about June 20, 1979, and at all times thereafter,Respondent has refused, and continues to date torefuse, to bargain collectively with the Union as theexclusive bargaining representative, although theUnion has requested and is requesting it to do so. OnAugust 15, 1979, Respondent filed its answer to thecomplaint admitting in part, and denying in part, theallegations in the complaint.On September 17, 1979, counsel for the GeneralCounsel filed directly with the Board a "Motion toStrike Portions of Respondent's Answer and a Motionfor Summary Judgment," and a brief. Subsequently,on September 21, 1979, the Board issued an ordertransferring the proceeding to the Board and a NoticeTo Show Cause why the General Counsel's Motion forSummary Judgment should not be granted. Respon-dent thereafter filed its opposition to the Motion forSummary Judgment and the motion to strike.I Official notice is taken of the record in the representation proceeding, CaseI l-RD-265, as the term "record" is defined in Sees. 102.68 and 102.69(g) ofthe Board's Rules and Regulations, Series 8, as amended. See LTVElectrosystems, Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683 (4th Cir.1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415 F.2d 26(5th Cir. 1969); Intertype Co. v. Penello. 269 F.Supp. 573 (D.C.Va. 1967);247 NLRB No. 22Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn support of the Motion for Summary Judgment,the General Counsel argues that Respondent hasadmitted its refusal to recognize and bargain with theUnion which has been certified by the Board, and hasonly raised issues already disposed of in the represen-tation proceeding. The General Counsel also moves tostrike portions of Respondent's answer as immaterial,frivolous, or sham. For reasons stated below we do notview Respondent's answer as presenting a meritoriousdefense, but we do co.isider it as an endeavor topreserve a position and, accordingly, we deny themotion to strike.2In opposition to the Motion for Summary Judg-ment, Respondent contends that the Board shouldreconsider the conduct raised in its objections to therepresentation election. Respondent argues that theBoard is not precluded from permitting relitigation ofissues in the underlying representation proceedingand, in any event, should conduct a hearing on thematters raised.A review of the record herein, including the recordof the representation proceeding, shows that theRegional Director, after investigating Respondent'sobjections to the election, issued a report on objectionsand challenges recommending that the objections beoverruled in their entirety. Respondent filed excep-tions to the report and, upon consideration, the Boarddetermined that matters raised by one of the objec-tions could best be resolved by a hearing. Therefore, ahearing was conducted on those matters, and theHearing Officer issued a report recommending thatthe election be set aside. The Union filed exceptions tothe report. Upon review of the entire record, theBoard overruled all objections,' and the Union wassubsequently certified.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitled toFollett Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91 (7th Cir. 1968): Sec.9(d) of the NLRA, as amended.' See The Johnson & Hardin Company. 221 NLRB 379 (1975); Delta-MaconBrick & Tile Company, Inc.. 196 NLRB 148 (1972).'Sewell Plastics. Inc., 241 NLRB 887 (1979).236 SEWELL PLASTICS, INC.relitigate issues which were or could have beenlitigated in a prior representation proceeding.'All issues raised by Respondent in this proceedingwere or could have been litigated in the priorrepresentation proceeding, and Respondent does notoffer to adduce at a hearing any newly discovered orpreviously unavailable evidence, and we do not see anyspecial circumstances in the case which would requirethe Board to reexamine the decision made in therepresentation proceeding. We therefore find thatRespondent has not raised any issue which is properlylitigable in this unfair labor practice proceeding.Accordingly, we grant the Motion for SummaryJudgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTRespondent, a Georgia corporation with an officeand place of business in Charlotte, North Carolina,has been engaged in the manufacture and nonretailsale and distribution of plastic containers. During the12-month period immediately preceding the com-plaint, a representative period, Respondent in thecourse and conduct of its business sold and shippedfrom its Charlotte facility goods and materials valuedin excess of $50,000 directly to points outside the Stateof North Carolina. During the same period Respon-dent purchased goods and materials valued in excessof $50,000, which were furnished to Respondent at theCharlotte facility directly from points outside the Stateof North Carolina.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and that itwill effectuate the policies of the Act to assertjurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDGlass Bottle Blowers Association of the UnitedStates and Canada, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent constitute aunit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All production and maintenance employees, over-the-road drivers, and warehouse employees em-ployed at Respondent's Charlotte, North Caroli-na, facility, excluding all office clerical employ-ees, sales department employees and supervisorsas defined in the Act.2. The certificationOn November 16, 1977, a majority of the employeesof Respondent in said unit, in a secret-ballot electionconducted under the supervision of the RegionalDirector for Region 11, designated the Union as theirrepresentative for the purpose of collective bargainingwith Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on May 4, 1979, and the Union continuesto be such exclusive representative within the meaningof Section 9(a) of the Act.B. The Request To Bargain andRespondent's RefusalCommencing on or about May 14, 1979, and at alltimes thereafter, the Union has requested Respondentto bargain collectively with it as the exclusive collec-tive-bargaining representative of all the employees inthe above-described unit. Commencing on or aboutJune 20, 1979, and continuing at all times thereafter todate, Respondent has refused, and continues to refuse,to recognize and bargain with the Union as theexclusive representative for collective bargaining of allemployees in said unit.Accordingly, we find that Respondent has, sinceJune 20, 1979, and at all times thereafter, refused tobargain collectively with the Union as the exclusiverepresentative of the employees in the appropriateunit, and that, by such refusal, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct.' See Pittsburgh Plate Glass Co. v. N.L.R.B., 313 U.S. 146, 162 (1941); Rulesand Regulations of the Board, Secs. 102.67(0 and 102.69(c).237 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate,and substantial relationship to trade, traffic, andcommerce among the several States and tend to leadto labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the appro-priate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certificationas beginning on the date Respondent commences tobargain in good faith with the Union as the recognizedbargaining representative in the appropriate unit. SeeMar-Jac Poultry Company, Inc., 136 NLRB 785(1962); Commerce Company d/b/a Lamar Hotel, 140NLRB 226, 229 (1962), enfd. 328 F.2d 600 (5th Cir.1964), cert. denied 379 U.S. 817; Burnett ConstructionCompany, 149 NLRB 1419, 1421 (1964), enfd. 350F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing facts andthe entire record, makes the following:CONCLUSIONS OF LAWi. Sewell Plastics, Inc., is an employer engaged incommerce within the meaning of Section 2(6) and (7)of the Act.2. Glass Bottle Blowers Association of the UnitedStates and Canada, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. All production and maintenance employees, over-the-road drivers, and warehouse employees employedat Respondent's Charlotte, North Carolina, facility,excluding all office clerical employees, sales depart-ment employees and supervisors as defined in the Act,constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.4. Since May 4, 1979, the above-named labororganization has been and now is the certified andexclusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5. By refusing on or about June 20, 1979, and at alltimes thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed them inSection 7 of the Act, and thereby has engaged in and isengaging in unfair labor practices within the meaningof Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Sewell Plastics, Inc., Charlotte, North Carolina, itsofficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerning ratesof pay, wages, hours, and other terms and conditionsof employment with Glass Bottle Blowers Associationof the United States and Canada, AFL-CIO, as theexclusive bargaining representative of its employees inthe following appropriate unit:All production and maintenance employees, over-the-road drivers, and warehouse employees em-ployed at the Charlotte, North Carolina, facility,excluding all office clerical employees, salesdepartment employees and supervisors as definedin the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative of allemployees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an understand-ing is reached, embody such understanding in a signedagreement.238 SEWELL PLASTICS, INC.(b) Post at its facility at Charlotte, North Carolina,copies of the attached notice marked "Appendix."'Copies of said notice, on forms provided by theRegional Director for Region 11, after being dulysigned by Respondent's representative, shall be postedby Respondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by anyother material.(c) Notify the Regional Director for Region 11, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.' In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with GlassBottle Blowers Association of the United Statesand Canada, AFL-CIO, as the exclusive repre-sentative of the employees in the bargaining unitdescribed below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All production and maintenance employees,over-the-road drivers, and warehouse employ-ees employed at our Charlotte, North Carolina,facility, excluding all office clerical employees,sales department employees and supervisors asdefined in the Act.SEWELL PLASTICS, INC.239